Citation Nr: 1534694	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for mitral valve prolapse, with a history of paroxysmal tachycardia, prior to October 9, 2014.

2.  Entitlement to an evaluation in excess of 60 percent for mitral valve prolapse with a history of paroxysmal tachycardia, from October 9, 2014.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1985.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  Prior to October 9, 2014, evidence of record shows that the Veteran's mitral valve prolapse with a history of paroxysmal tachycardia has been manifested by a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs that resulted in dyspnea, fatigue, and dizziness; continuous medication required for treatment; supraventricular arrhythmias resulting in permanent atrial fibrillation, lone atrial fibrillation; and one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by echocardiogram (ECG) or Holter monitor.

2.  From October 9, 2014, evidence of record shows that the Veteran's mitral valve prolapse with a history of paroxysmal tachycardia has been manifested by a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, and dizziness.  


CONCLUSIONS OF LAW

1.  Prior to October 9, 2014, the criteria for entitlement to an evaluation in excess of 10 percent for mitral valve prolapse, with a history of paroxysmal tachycardia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Codes 7010-7000 (2014).

2.  From October 9, 2014, the criteria for entitlement to an evaluation in excess of 60 percent for mitral valve prolapse, with a history of paroxysmal tachycardia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Codes 7010-7000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The RO's June 2007 letter provided before the initial adjudication of the claims on appeal in January 2008, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with the June 2007 letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, service personnel records, private treatment records authorized by the Veteran, and VA outpatient treatment records.  The Veteran submitted private treatment records and written contentions as well as hearing testimony in August 2012.  Moreover, the Veteran has been afforded VA examinations in July 2007, October 2011, and October 2014 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of her service-connected cardiovascular disorder during the appeal period.  Id.  

The Veteran's claims were previously before the Board in February 2013, July 2013, and September 2014 and remanded for additional evidentiary development, to include affording the Veteran a VA examination.  Repeated attempts to attain authorization from the Veteran to contact her private physician, P. D., M.D., in order to obtain additional private treatment records as well as an addendum medical opinion were not successful.  Based on a comprehensive review of the record, the Board finds substantial compliance with the February 2013, July 2013, and September 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, in a July 1991 rating decision, the RO granted entitlement to service connection for paroxysmal tachycardia, assigning a 10 percent rating, effective November 21, 1990.  On January 24, 2007, the Veteran submitted her present claim seeking entitlement to a rating in excess of 10 percent for her service-connected cardiovascular disorder.  In a January 2008 rating decision, the RO continued the previously assigned a 10 percent rating for the service-connected cardiovascular disorder but recharacterized it as mitral valve prolapse, with a history of paroxysmal tachycardia, under 38 C.F.R. § 4.104, Diagnostic Codes 7010-7000.  

The Veteran filed a timely notice of disagreement to the continued 10 percent evaluation assigned for her cardiovascular disorder in January 2009.  After a statement of the case was issued in April 2009, the Veteran continued to disagree with the assigned 10 percent evaluation and filed a substantive appeal to the Board in June 2009.  The Board remanded this matter for additional development in February 2013, July 2013, and September 2014.  In a January 2015 rating decision, the RO assigned a 60 percent evaluation for mitral valve prolapse, with a history of paroxysmal tachycardia, effective from October 9, 2014.  After issuing a supplemental statement of the case in February 2015, this matter was again returned to the Board for adjudication.

The Veteran continues to seek increased evaluations for her service-connected cardiovascular disorder during the appeal period.  The hyphenated diagnostic code in this case indicates that supraventricular arrhythmias, under Diagnostic Code 7010, is the service-connected disorder, and valvular heart disease, under Diagnostic Code 7000, is the residual condition.  38 C.F.R. §§ 4.27, 4.104 (2014).

Under Diagnostic Code 7000, a 10 percent rating is assigned when valvular heart disease, documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization, results in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is assigned when the disability results in a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on ECG, echocardiogram, or x-ray.  A rating of 60 percent is assigned when the disability results in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned when the disability results in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating can also be assigned during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  38 C.F.R. § 4.104, Diagnostic Code 7000.

Under Diagnostic Code 7010, a 10 percent rating is assigned for supraventricular arrhythmias resulting in permanent atrial fibrillation, lone atrial fibrillation; or, one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating is assigned when the disability results in paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, so contraindicated, an estimation by a medical examiner of the level of activity, expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

When evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation, documented by ECG, echocardiogram, or x-ray, is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100(a) (2014).  


Prior to October 9, 2014

The Veteran filed an increased rating claim for his service-connected heart disorder in January 2007.  Private treatment records from Dr. P. D., dated in January 2006 showed complaints of racing heart with lightheadedness.  ECG reports dated in January 2006 and August 2006 were normal with sinus bradycardia.  An April 2006 ECG report was normal.  A November 2006 ECG was abnormal.  In February and March 2007, the Veteran complained of palpitations and shortness of breath during exercise and the examiner noted supraventricular tachycardia episodes.  The Veteran asserted that she continued to have palpitations that occurred at any time.  In February 2007, the physician listed an impression of palpitations, fatigue, increased cholesterol, and hypertension.  Plan of care included Holter monitor.  An ECG report dated in January 2007 was normal, with sinus bradycardia.  A February 2007 ECG report was normal.  Reports from use of the Holter monitor in February 2007 revealed normal sinus rhythm, with episodes of sinus bradycardia and sinus tachycardia.  Ventricular ectopic activity consisted of rare unifocal premature beats.

In a July 2007 VA examination report, the Veteran indicated that she had been suffering from mitral valve prolapse for 26 years with both ECG and Holter monitor confirming the diagnosis of arrhythmia.  The symptoms of this disorder were noted to include rapid heartbeats, the need to take deep breaths, headaches, and dizziness.  The symptoms were described to occur intermittently as often as one to three times a week, with each occurrence lasting for seconds, minutes, or all day.  The ability to perform daily functions during flare-ups was listed as difficulty going up and down the steps on the job or at home, difficulty talking, hands shaking when writing, and decreased energy with severe attacks.  While not required to have a pacemaker, the current treatment was medications.  Heart examination was noted to be abnormal, showing S1 and S2, no S3 or S4, and no rub, lift, or murmur but very soft mid systolic click.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The examiner diagnosed mitral valve prolapse.  A July 2007 ECG was noted to be normal with listed conclusions including ejection fraction of 55 to 60 percent, mild mitral valve prolapse, and mild mitral valve regurgitation.  The estimated MET level was 9 METs based on ejection fraction. 

Private treatment records dated in July and October 2007 from Dr. P. D., showed complaints of shortness of breath and lightheadedness with increased episodes of mitral valve prolapse.  ECG reports dated in July 2007 showed sinus bradycardia and normal findings.  An October 2007 ECG report revealed normal findings. 

In an October 2011 VA examination report, the Veteran indicated arrhythmias occurred intermittently as often as one time per week and each time lasting for six to seven minutes.  Both ECG and Holter monitor were noted to confirm the diagnosis of arrhythmia.  The Veteran reported that she did not know if she was ever diagnosed with a supraventricular arrhythmia but has experienced shortness of breath, dizziness, and fatigue.  She indicated that she did not experience angina and syncope attacks.  The number of attacks within the past year was more than 50.  The ability to perform daily functions during flare-ups was feelings of nervousness, with no overall functional impairment.  The Veteran commented that she was not receiving any other treatment for this disorder and had a negative cardiac catheterization in 2006.  She indicated that she had one episode of congestive heart failure for one week during the last year, with no history of rheumatic heart disease.

On heart examination, auscultation was 2/6 systolic ejection murmur, with no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The examiner diagnosed mitral valve prolapse, with paroxysmal tachycardia, as well as cardiac valvulopathy, with trace panvulvulopathy.  Subjective factors were listed as angina, shortness of breath, fatigue, and dizziness.  The objective factors were listed as murmur on physical examination with normal ECG.  The examiner noted that the Veteran's condition did not affect her usual occupation or daily functions.

A November 2011 ECG report found normal left ventricular size and function; ejection fraction was 65 to 70 percent; trace mitral regurgitation; trace tricuspid regurgitation; trace to mild aortic insufficiency; trace to mild pulmonic insufficiency; and no significant valvular stenosis or insufficiency.  The examiner remarked that the ECG showed normal ventricular structure and function with trace valvulopathy.  A maximal stress test was also normal and the ejection fraction of the left ventricle was 65 percent.

In an August 2012 treatment record, the Veteran complained of fast heart palpitations occurring, with sudden onset and sudden cessation that lasted one to 15 minutes.  The physician assessed supraventricular tachycardia and palpitations, and provided the Veteran with an event monitor.  Private treatment records dated in August and September 2012 from Dr. P. D., contained reports from the use of the Holter monitor, with symptoms including dizziness, giddiness, lightheadedness, and vertigo.  Sinus arrhythmia was documented on one occasion in August 2012.

In August 2012, Dr. P. D. completed a VA Heart Conditions Disability Benefits Questionnaire.  The physician diagnosed supraventricular arrhythmia, hypertensive heart disease, and left ventricular diastolic dysfunction.  It was indicated that continuous medication was required for control of the Veteran's heart condition.  The Veteran was noted to have intermittent, paroxysmal, supraventricular arrhythmia confirmed by ECG, as well as mitral valve prolapse.  The physician commented that an August 2012 ECG report revealed normal findings and that the Veteran was currently wearing an event monitor.  

During her August 2012 Board hearing, the Veteran asserted that she had supraventricular tachycardia spells several times a week, with shortness of breath, headaches, and fatigue. 

Private treatment records dated in February and June 2013 from Dr. P. D., showed assessments of supraventricular tachycardia, atrial premature complex, palpitations, and well-controlled malignant essential hypertension.

In a September 2013 statement, the Veteran indicated that she was seeing a private cardiologist, Dr. P. D., who informed her that she had supraventricular tachycardia, hypertension, mitral valve prolapse, and left ventricular diastolic dysfunction.  She also provided internet medical treatise evidence concerning paroxysmal supraventricular tachycardia in patients with mitral valve prolapse, cardiac catheterization, and mitral valve prolapse. 

Evidence of record prior to October 9, 2014 does not show that the Veteran's service-connected cardiovascular disorder was manifested by a workload of greater than 5 METs but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; evidence of cardiac hypertrophy or dilatation on ECG, echocardiogram, or x-ray; or paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

Based on the foregoing, the assignment of an evaluation in excess of 10 percent prior to October 9, 2014, for mitral valve prolapse, with a history of paroxysmal tachycardia, is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Codes 7010-7000.

From October 9, 2014

Attempts to attain authorization from the Veteran to contact her private cardiologist, Dr. P. D., in order to obtain additional private treatment records as well as an addendum medical opinion were not successful.  Thus, in September 2014, the Board most recently remanded this claim for an additional VA examination in order to obtain findings that are more recent and to consider all asserted cardiovascular symptomatology, to include frequency of testing with Holter monitor.  

In an October 2014 VA examination report, the examiner noted review of the entire record, diagnosing supraventricular arrhythmia and valvular heart disease.  The examiner indicated that mitral valve prolapse was likely the cause of the Veteran's symptomatic palpitations, dizziness, and dyspnea.  It was indicated that continuous medication was required for control of her heart condition.  The examiner highlighted that the Veteran had mitral valve prolapse, as well as more than four episodes of intermittent, paroxysmal, supraventricular tachycardia in the past 12 months.  The Veteran reported having palpitations daily, but was told that it was not feasible to get an ECG or Holter monitor on a daily basis, as symptoms were present daily but abated in seconds before documentation.  

On physical examination, the Veteran had abnormal heart sounds with a non-ejection click noted.  She was noted to have chest pains, palpitations, dyspnea, exercise intolerance, and dizziness related to her diagnosed heart disorders.  Results of an October 2014 ECG report were noted to be normal.  A February 2007 Holter monitor was noted to show abnormal findings including rare premature atrial contractions as well as sinus tachycardia, 14 beats out of 100,660 beats on that particular Holter monitor.  The examiner noted that the findings were variable and reiterated the Veteran's assertions of daily symptoms of short duration.  Interview-based METs test in October 2014 showed reported symptoms of dyspnea, fatigue, dizziness, and palpitations with exertion.  METs level on most recent interview-based METs test were greater than 3, but not greater than 5 METs, consistent with activities such as light yard work such as weeding, mowing the lawn with a power mower, and brisk walking at 4 miles per hour.  The examiner indicated that METs level limitation was due solely to the heart disorders.  While the examiner noted that the Veteran's heart disorders impacted her ability to work, the Veteran indicated that she was retired from working in the field of social work as a case manager.  The Veteran clarified that her heart disorder did not impede her ability to work, but that she would sometimes take days off when having palpitations.

In a January 2015 statement, Dr. P. D. indicated that the Veteran was last seen in September 2014 and was being treated for paroxysmal atrial tachycardia with palpitations, malignant hypertension, diastolic dysfunction, and mitral valve prolapse.

Evidence of record beginning on October 9, 2014, does not show that the Veteran's service-connected cardiovascular disorder results in chronic congestive heart failure; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; left ventricular dysfunction with an ejection fraction of less than 30 percent; or active infection with valvular heart damage.  Thus, the assignment of an evaluation in excess of 60 percent for the time period from October 9, 2014, for mitral valve prolapse, with a history of paroxysmal tachycardia is not warranted.   See 38 C.F.R. § 4.104, Diagnostic Codes 7010-7000.

Additional Considerations

Based on the foregoing discussion, the evidence of record shows no distinct periods of time during the appeal period other than those currently assigned, when the Veteran's service-connected cardiovascular disorder varied to such an extent that ratings greater or less than currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected cardiovascular disorder is evaluated as valvular heart disease or supraventricular arrhythmias pursuant to 38 C.F.R. §§ 4.104, Diagnostic Codes 7010-7000, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by her disability.  During the appeal period, evidence of record shows that the Veteran's cardiovascular disorder has been manifested by a workload of greater than 7 METs but not greater than 10 METs that resulted in dyspnea, fatigue, and dizziness; continuous medication required for treatment; supraventricular arrhythmias resulting in permanent atrial fibrillation, lone atrial fibrillation; and one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor prior to October 9, 2014, and by an estimated workload of greater than 3 but not greater than 5 METs resulting in dyspnea, fatigue, dizziness from October 9, 2014.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 10 percent and 60 percent disability ratings.  Increased ratings are provided for by the regulations for certain manifestations of mitral valve prolapse, with a history of paroxysmal tachycardia, but the medical evidence demonstrates that those manifestations are not present.  The Board has considered the lay statements and hearing testimony from the Veteran and her spouse concerning her functional limitations, such as fatigue.  However, the Board finds that the criteria for the 10 percent and 60 percent evaluations assigned reasonably describe the Veteran's disability level and symptomatology during the assigned periods of this appeal.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.104, Diagnostic Codes 7010-7000; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Board is cognizant that the Veteran reported retiring after working as a social work case manager.  Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable due to her service-connected cardiovascular disorder; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's increased rating claims during the assigned periods on appeal for her service-connected mitral valve prolapse, with a history of paroxysmal tachycardia, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for mitral valve prolapse, with a history of paroxysmal tachycardia, for the time period prior to October 9, 2014, is denied.

An evaluation in excess of 60 percent for mitral valve prolapse, with a history of paroxysmal tachycardia, for the time period from October 9, 2014, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


